


110 HR 5177 IH: Pima County Land Adjustment

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5177
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for a land exchange involving certain Bureau
		  of Land Management lands in Pima County, Arizona, for the purpose of
		  consolidating Federal land ownership within the Las Cienegas National
		  Conservation Area, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pima County Land Adjustment
			 Act.
		2.Land exchange,
			 empirita-simonson, bloom, and sahuarita properties, arizona
			(a)Exchange
			 AuthorizedIf Las Cienegas
			 Conservation, LLC, conveys to the Secretary of the Interior all right, title,
			 and interest in and to the Empirita-Simonson property and the Bloom property,
			 the Secretary shall convey to Las Cienegas Conservation, LLC, all right, title,
			 and interest in and to the Sahuarita property.
			(b)Boundary
			 AdjustmentUpon receipt of the Empirita-Simonson property and the
			 Bloom property, the Secretary shall—
				(1)modify the
			 boundaries of the Las Cienegas National Conservation Area to include the
			 Empirita-Simonson property; and
				(2)modify the
			 boundaries of the Saguaro National Park to include the Bloom property.
				(c)Time for
			 ExchangeExcept as otherwise provided by this Act, the land
			 exchange authorized under this section shall be completed prior to the
			 expiration of the 90-day period beginning on the later of the following
			 dates:
				(1)The date on which
			 the title standards described in this Act are met with regard to the properties
			 to be conveyed to the United States.
				(2)The date on which
			 the appraisals described in this Act for the properties are approved by both
			 the Secretary and Las Cienegas Conservation, LLC, or in the case of a dispute
			 concerning an appraisal or appraisal issue arising under that section, the date
			 the dispute is resolved under that section.
				(d)Water
			 Rights
				(1)Lands owned by
			 pima countyThe exchange under this section may not take place
			 unless Neal Simonson (or his successors in interest) and Pima County, Arizona,
			 enter into an agreement under which Neal Simonson (or his successors in
			 interest) relinquishes to Pima County any right to withdraw water from lands
			 owned by Pima County in section 17, township 17 south, range 18 east, Gila and
			 Salt River Baseline and Meridian.
				(2)Empirita-simonson
			 propertyThe exchange under this section may not take place
			 unless Neal Simonson (or his successors in interest) and the Secretary enter
			 into an agreement under which Neal Simonson (or his successors in interest)
			 limits his reserved withdrawal right on the Empirita-Simonson property to
			 maximum of 550 acre feet per year.
				(e)Environmental
			 ReviewAs a condition of the exchange authorized by this section,
			 Las Cienegas Conservation, LLC, shall pay direct costs incurred in connection
			 with the environmental review and any required mitigation of the selected
			 lands.
			(f)Endangered
			 Species Act ReviewThe Secretary shall review the conveyance of
			 the Sahuarita property under this section in accordance with section 7(a)(1) of
			 the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(1)).
			3.Acquisition and
			 conveyance of tumamoc hill property
			(a)Acquisition of
			 Tumamoc Hill Property
				(1)In
			 generalNotwithstanding any other provision of law, upon the
			 expiration of the 30-day period beginning on the date of the enactment of this
			 Act, all right, title, and interest to, and the right to immediate possession
			 of, the Tumamoc Hill property is hereby vested in the United States. The
			 Tumamoc Hill property shall remain subject to existing easements of
			 record.
				(2)CompensationAs consideration for the Tumamoc Hill
			 property acquired under paragraph (1) and as a condition of the exchange under
			 section 2, the Las Cienegas Conservation, LLC, shall pay to the State of
			 Arizona, State Land Department, an amount equal to the agreed negotiated value
			 of the Tumamoc Hill property, determined as of the date of the acquisition, or
			 the just compensation determined by judgment.
				(3)Determination of
			 value by courtIn the absence of agreement as to the amount of
			 just compensation, the State of Arizona or the Secretary may initiate a
			 proceeding in the United States District Court for the District of Arizona
			 seeking a determination of just compensation for the acquisition of the Tumamoc
			 Hill property.
				(4)WithdrawalSubject
			 to valid existing rights, upon acquisition under this section, the Tumamoc Hill
			 property is withdrawn from—
					(A)all forms of entry
			 and appropriation under the public land laws;
					(B)location, entry,
			 and patent under the mining laws; and
					(C)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					(b)Conveyance
				(1)In
			 generalUpon payment of costs under paragraph (2) of this
			 subsection and payment of compensation in accordance with subsection (a)(2),
			 the United States shall convey all right, title, and interest of the United
			 States to the Tumamoc Hill property to Pima County.
				(2)CostsPima
			 County shall pay all costs (not including the compensation required under
			 subsection (a)(2) associated with the conveyance authorized by paragraph
			 (1).
				(3)Use of
			 landPima County
			 shall—
					(A)own and manage the
			 property conveyed under paragraph (1) in such a manner that the property shall
			 be preserved forever in its predominantly open, scenic, undeveloped, and
			 natural condition;
					(B)promote the
			 conservation purposes of the property; and
					(C)prevent any uses
			 of the property that will significantly impair or interfere with the biological
			 and cultural importance of the property.
					(c)ReverterIf
			 the property conveyed under subsection (b) ceases to be owned and managed in
			 accordance with subsection (b), all right, title, and interest to the property
			 shall revert to the United States to be used for those purposes, if the
			 Secretary determines that such a reversion is in the best interests of the
			 United States.
			4.Valuation of land
			 exchanged
			(a)Exchange
			 valuation
				(1)In
			 generalThe values of the lands to be exchanged under this Act
			 shall be determined by the Secretary through concurrent appraisals conducted in
			 accordance with paragraph (2).
				(2)Appraisals
					(A)In
			 generalAn appraisal under this section shall be—
						(i)performed by an
			 appraiser mutually agreed to by the parties to the exchange;
						(ii)performed in
			 accordance with—
							(I)the Uniform
			 Appraisal Standards for Federal Land Acquisitions (Department of Justice, 5th
			 Edition, December 20, 2000);
							(II)the Uniform
			 Standards of Professional Appraisal Practice; and
							(III)Forest Service
			 appraisal instructions; and
							(iii)submitted to the
			 Secretary for review and approval.
						(B)Reappraisals and
			 updated appraised valuesAfter the final appraised value of a
			 parcel is determined and approved under subparagraph (A), the Secretary shall
			 not be required to reappraise or update the final appraised value.
					(C)Deadline for
			 appraisalsAll appraisals under this Act shall be completed and
			 submitted to the Secretary and the party involved for approval before the
			 expiration of the 180-day period beginning on the date of the enactment of this
			 Act.
					(D)Public
			 reviewBefore carrying out a land exchange under this Act, the
			 Secretary shall make available for public review a summary of the appraisals of
			 the land to be exchanged.
					(b)Values deemed
			 equalIf the values of lands
			 to be exchanged under section 2 are not found to be equal under the appraisals
			 required under this Act—
				(1)the values shall be
			 deemed to be equal for the purposes of the land exchanges authorized under this
			 Act;
				(2)no equalization
			 payment or land adjustment shall be made based on the values; and
				(3)a party to the exchange may decide not to
			 move forward with the exchange, if the land that party will transfer (or, in
			 the case of Las Cienegas Conservation, LLC, the land that party will transfer
			 plus the amount that party will pay under section 3(a)(2)) is determined to be
			 of greater value than the land the party will receive based on the appraisals
			 required under this Act.
				5.Administration of
			 land exchanges
			(a)Title
			 StandardsThe Secretary shall require that title to the lands to
			 be exchanged under this Act conform with the title standards of the Attorney
			 General of the United States.
			(b)Corrections to
			 Legal DescriptionsBy mutual agreement, the Secretary and the
			 party involved may adjust the legal descriptions contained in this Act to
			 correct errors or to make minor adjustments in the boundaries of the lands to
			 be exchanged.
			(c)Deadline for
			 Environmental ReviewsBefore the expiration of the 180-day period
			 beginning on the date of the enactment of this Act, the Secretary shall
			 complete all environmental reviews of lands to be exchanged under this Act that
			 are required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.).
			(d)Elgin
			 LandfillThe boundary of the Las Cienegas National Conservation
			 Area is modified to exclude the 40-acre tract presently leased by the Bureau of
			 land management to the town of Elgin, Arizona, for a sanitary landfill.
			6.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)Empirita-Simonson
			 propertyThe term Empirita-Simonson property means
			 the parcel of land consisting of approximately 2,490 acres in sections 14, 22,
			 23, 24, 25, 26, and 36, township 17 south, range 18 east, Gila and Salt River
			 Base and Meridian.
			(3)Bloom
			 propertyThe term Bloom
			 property means the parcel of land consisting of approximately 160 acres,
			 as generally depicted on the map titled Saguaro National Park, Bloom
			 Tract and dated April 17, 2007.
			(4)Sahuarita
			 propertyThe term Sahuarita property means the
			 parcel of land consisting of approximately 1,280 acres in sections 5, 7, and 8,
			 township 17 south, range 15 east, Gila and Salt River Base and Meridian.
			(5)Tumamoc Hill
			 propertyThe term
			 Tumamoc Hill property means the parcel of land owned by the State
			 of Arizona consisting of approximately 290 acres in sections 9, 10, 15, and 16
			 township 14 south, range 13 east, Gila and Salt River Base and Meridian,
			 excluding approximately 30 acres of landfill as shown on the map on file in the
			 records of Pima County, Arizona.
			
